10-3807-ag
         Huang v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A098 975 216
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of November, two thousand eleven.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                JOSÉ A. CABRANES,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _______________________________________
12
13       DUANYING HUANG,
14                Petitioner,
15
16                         v.                                   10-3807-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               WaiSim M. Cheung, Tsoi and
24                                     Associates, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Blair T. O’Connor,
28                                     Assistant Director; Ari Nazarov,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Duanying Huang, a native and citizen of the

 6   People’s Republic of China, seeks review of an August 25,

 7   2010, order of the BIA affirming the October 23, 2008,

 8   decision of an Immigration Judge (“IJ”) denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re

11   Duanying Huang, No. A098 975 216 (B.I.A. Aug. 25, 2010),

12   aff’g No. A098 975 216 (Immig. Ct. N.Y. City Oct. 23, 2008).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

18   applicable standards of review are well-established.     See

19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009).   Because Huang only challenges the

21   agency’s conclusion that she did not establish past

22   persecution we address only the agency’s adverse credibility


                                   2
 1   determination.   Under the REAL ID Act, which applies in this

 2   case, the agency may, considering the totality of the

 3   circumstances, base a credibility finding on inconsistencies

 4   in an applicant’s statements or between his or her

 5   statements and other evidence in the record, without regard

 6   to whether they go “to the heart of the applicant’s claim.”

 7   8 U.S.C. § 1158(b)(1)(B)(iii).    We “defer to an IJ’s

 8   credibility determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make such an adverse credibility ruling.”    Xiu Xia Lin

11   v. Mukasey, 534 F. 3d 162, 167 (2d Cir. 2008).

12       We agree with Huang that some of the IJ’s inconsistency

13   findings were flawed.   The IJ erred in finding that Huang

14   testified inconsistently regarding whether her intrauterine

15   device (“IUD”) was removed in her house or at the office of

16   a private physician without presenting “specific, cogent

17   reasons” for rejecting her translator’s explanation that

18   there was no inconsistency because Huang had used the word

19   “home” to mean “hometown.”   See Zhi Wei Pang v. Bureau of

20   Citizenship & Immig. Servs., 448 F.3d 102, 108 (2d Cir.

21   2006).   Moreover, contrary to the IJ’s finding, there were

22   no inconsistencies between Huang’s testimony and her


                                   3
 1   supporting documents:    Her gynecological examination

 2   certificate, which indicated that the last exam she attended

 3   was on September 15, 2003, was consistent with her testimony

 4   that she did not go to any checkups after that date.      No

 5   evidence in the record indicated that her “floating

 6   population certificate” should mention her March 2004

 7   forcible abortion because the certificate was issued in 2002

 8   and had not been updated since being issued.    Huang’s March

 9   16, 2004, fine for a delayed gynecological checkup was not

10   inconsistent with her testimony that her pregnancy was

11   forcibly terminated on March 15, 2004; rather it

12   corroborated Huang’s testimony that she had missed checkups

13   before the abortion.    And Huang’s certificate for

14   voluntarily agreeing to raise only one child, received in

15   May 2003, was not inconsistent with her testimony that she

16   later had a second pregnancy.

17       However, despite these flaws the agency’s adverse

18   credibility determination was supported by substantial

19   evidence and remand is not necessary because “we can state

20   with confidence that the [agency] would adhere to [its]

21   decision were the petition remanded.”    Xiao Ji Chen v. U.S.

22   Dep’t of Justice, 434 F.3d 144, 161 (2d Cir. 2006).      As


                                     4
 1   Huang concedes, she gave inconsistent testimony regarding

 2   whether she had a single IUD between 1998 and 2006 and the

 3   IJ was not required to accept her explanation that she was

 4   confused.    See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

 5   2005).   Further, as the BIA found, Huang’s credibility was

 6   undermined by “the discrepancy between [her] claim that she

 7   received an abortion certificate following her forced

 8   abortion and [a State Department Country Report stating]

 9   United States authorities are unaware of any so-called

10   abortion certificates and that the only document that might

11   resemble such a certificate . . . is a document issued by

12   hospitals upon a patient’s request after a voluntary

13   abortion.”    Xiao Xing Ni v. Gonzales, 494 F.3d 260, 263 (2d

14   Cir. 2007) (finding no error in adverse credibility

15   determination based in part on alien’s presentation of an

16   abortion certificate).

17       Huang argues that she was deprived of due process by

18   the BIA’s reliance on that State Department report which was

19   not in the record.   However, while it “would have been

20   preferable for the BIA to have advised [Huang] of its intent

21   to consider the [report] and to have afforded [her] an

22   opportunity to respond thereto,” its failure to do so did


                                    5
 1   not result in a violation of due process requiring remand

 2   because the report was not the sole basis for the agency’s

 3   credibility determination, but confirmed the agency’s

 4   disposition of the case.   Jian Hui Shao v. Mukasey, 546 F.3d

 5   138, 167-68 (2d Cir. 2008).    Moreover, Huang has not

 6   indicated any basis for refuting the significance of the

 7   report if her case were remanded.

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.    Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    6